Citation Nr: 1026818	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD) and a separate compensable rating for 
irritable bowel syndrome (IBS).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1999 to November 
2005.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Virginia.  

In April 2009 the Veteran was afforded a hearing at the RO before 
the undersigned Veterans Law Judge.  At the hearing he withdrew 
his appeal for an earlier effective date for service connection 
for several disabilities.  The Board will limit its consideration 
accordingly.

The issue of entitlement to an initial compensable rating for 
GERD and a separate compensable rating for IBS is addressed in 
the REMAND that follows the order section of this decision.


FINDING OF FACT

The Veteran's tinnitus originated during his  active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
tinnitus because it began during his active service and is 
attributable to his noise exposure in the engine room of a ship 
and noise exposure from intermittent weapons fire during 
qualification testing, during his active service.  

Service treatment records document no pertinent complaint and do 
not show that the Veteran was found to have tinnitus.

The Veteran was afforded a VA audiological examination in 
December 2006.  The Veteran reported a history of ringing in the 
ears for the past two to three years.  Additionally, the Veteran 
reported a history of naval noise exposure in the engine room 
aboard his ship as well as weapons fire during semi-annual 
qualifications.  The examiner provided a diagnosis of tinnitus.  

The Veteran was also afforded a hearing before the undersigned 
Veterans Law Judge in April 2010.  During his hearing, the 
Veteran testified that he had no acoustical trauma prior to 
joining the Coast Guard in 1999.  During his active duty, he 
served aboard a Coast Guard Cutter where he spent a lot of time 
either in the engine room or in an auxiliary room aboard the 
ship.  He also testified that he first noticed his tinnitus when 
the ship would go into port, and things were quiet.  

The Board notes that the Veteran is competent to state when he 
first noticed ringing in his ears and to state that it has 
continued since service.  In addition, the Board has found the 
Veteran to be credible.  Therefore, service connection is in 
order for his tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

By an August 2007 rating decision, the RO granted service 
connection for GERD also claimed as IBS, and assigned a 
noncompensable evaluation, effective November 14, 2006.  The 
Veteran appealed, asserting that he should be entitled to 
separate compensable ratings for GERD and IBS.

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of his GERD and IBS in 
October 2008.  At his April 2010 hearing, the Veteran asserted 
that his GERD and IBS had increased in severity since that 
examination.  Therefore, the Board has determined that the 
Veteran should be afforded another VA examination to determine 
the current degree of severity of these disorders.  In addition, 
while this case is in remand status, the originating agency 
should obtain any outstanding records pertaining to treatment of 
the disorders during the initial rating period.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO/AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment of the Veteran's GERD and IBS 
during the initial rating period, to 
include any pertinent VA medical records 
for the period since May 2009.

2.  Then, the RO/AMC should arrange for 
the Veteran to be scheduled for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected GERD and IBS.  The 
claims folders must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.  
The RO/AMC should ensure that the examiner 
provides all information required for 
rating purposes, to include information 
required to rate the GERD under Diagnostic 
Code 7203.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO/AMC should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the requisite opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


